DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-11, 13-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Leckner (US 2018/0085763).

Regarding claim 1, Leckner discloses a drip emitter comprising: an inlet ([0040] inlets and outlets); an outlet ([0040] inlets and outlets); a fluid path ([0038] flow control shaft) between the inlet and outlet ([0040] inlets and outlets); a pressure reduction ([0040] by way of adjustable inlets and outlets) path along at least a portion of the fluid path ([0038] flow control shaft); a valve ([0040] electromechanical valve); and at least one electronic component ([0040] internal electric control system) being capable of causing the valve ([0040] electromechanical valve) to open or close.

Regarding claim 2, Leckner discloses wherein the at least one electronic component ([0040] internal electric control system) comprises a wireless-activated power source ([0040] internal electric control system or controller module) capable of being powered by a wireless signal (claim 68, a wireless communications module), the wireless-activated power source ([0040] internal electric control system or controller module) being capable of causing the valve ([0040] electromechanical valve) to open or close.

Regarding claim 3, Leckner discloses wherein the at least one electronic component comprises an energy storage device (claim 68, power source module, [0011] battery operated).

Regarding claim 4, Leckner discloses wherein the at least one electronic component ([0040] internal electric control system) comprises at least one sensor ([0055] at least one sensor couple to the control unit) that causes with the wireless-activated power source ([0040] internal electric control system or controller module) the valve ([0040] electromechanical valve) to open or close.

Regarding claim 5, Leckner discloses wherein the at least one sensor is a wireless sensor ([0055] at least one sensor couple to the control unit).

Regarding claim 6, Leckner discloses wherein the at least one sensor ([0055] at least one sensor couple to the control unit) is configured to collect data relevant to the environment ([0055] the identifier corresponds to a sub controller having representative conditions indicated 

Regarding claim 8, Leckner discloses wherein the at least one electronic component ([0040] internal electric control system) is mounted on a printed circuit board ([0049]-[0050]).

Regarding claim 9, Leckner discloses wherein the at least one electronic component ([0040] internal electric control system) is mounted in a watertight compartment ([0171] the chamber is entirely fluid-proof).

Regarding claim 10, Leckner discloses wherein the at least one electronic component ([0040] internal electric control system) comprises at least one of a processor, a memory device ([0057] a memory storing a plurality of set values), a transceiver (claim 68, a wireless communications module), an encoder or a decoder.

Regarding claim 11, Leckner discloses wherein the transceiver (claim 68, a wireless communications module) transmits data in the form of a wireless communication signal.

Regarding claim 13, Leckner discloses wherein the drip emitter (Figs. 37-39) is configured to be mounted outside of a conduit (pipe or conduit as seen in fig. 2).



Regarding claim 15, Leckner discloses wherein the drip emitter (Figs. 37-39) comprises a body formed from a single member (Fig. 37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Leckner (US 2018/0085763).

Regarding claim 7, Leckner discloses the invention substantially as set forth above, but does not expressly disclose the use of one of a light detecting sensor, a temperature detecting sensor, a ground pressure detecting sensor, a moisture detecting sensor, a gas detecting sensor, or a humidity detecting sensor.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use a light detecting sensor, a temperature detecting sensor, a ground pressure detecting sensor, a moisture detecting sensor, a gas detecting sensor, or a humidity detecting sensor to provide accurate environmental values, since it has been held that broadly In re Venner, 120 USPQ 192.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Leckner (US 2018/0085763) in view of Cohen (US 2017/0290277).

Regarding claim 12, Leckner discloses the invention substantially as set forth above, but does not expressly disclose the drip emitter being mounted inside of a conduit.
However, Cohen discloses an inline drip emitter (224, 226) mounted inside of the conduit (250).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Leckner, by making the dip emitter be of an inline type emitter, as taught by Cohen, for the purpose of reducing damage to the emitters during installation of the irrigation system and during use.

Allowable Subject Matter
Claims 16-30 allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON M RODZIWICZ/            Examiner, Art Unit 3642          

/MONICA L BARLOW/            Primary Examiner, Art Unit 3644